—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered March 29, 2000, convicting him of robbery in the first degree (nine counts), criminal possession of a weapon in the third degree, and endangering the welfare of a child (three counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contention that the hearing court should have suppressed identification testimony regarding two of the complainants who viewed a lineup in which only the defendant had a facial scar is unpreserved for appellate review since he *698did not raise those specific arguments before the hearing court (see CPL 470.05 [2]). In any event, the record supports the hearing court’s determination that the lineup was not unduly suggestive.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are unpreserved for appellate review, and in any event, are without merit or do not require reversal. Santucci, J.P., Krausman, Schmidt and Townes, JJ., concur.